UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period fromto. Commission file number:0-15586 U.S. Neurosurgical, Inc. (Exact name of registrant as specified in its charter) Delaware 52-1842411 (State of other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2400 Research Blvd, Suite 325, Rockville, Maryland 20850 (Address of principal executive offices) (301) 208-8998 (Registrant's telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T The number of shares of the registrant’s common stock, $0.01 par value, outstanding as of April 29, 2011 was 7,747,185. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4.Controls and Procedures 12 PART II - OTHER INFORMATION 15 Item 1.Legal Proceedings 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults Upon Senior Securities 15 Item 4.Submission of Matters to a Vote of Security Holders 15 Item 5.Other Information 15 Item 6.Exhibits 16 SIGNATURES 17 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements U.S. NEUROSURGICAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $36,000 in 2011 and 2010) Other current assets Total current assets $ $ Investment in unconsolidated entities $ $ Gamma Knife (net of accumulated depreciation of $3,256,000 in 2011 and$2,937,000 in 2010) Leasehold improvements (net of accumulated amortization of $811,000 in 2011 and $807,000 in 2010) Total property and equipment Cash held in escrow TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Obligations under capital lease and loans payable- current portion Total current liabilities Obligations under capital lease and loans payable-net of current portion Asset retirement obligations Total liabilities Stockholders’ equity: Common stock Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $ TOTAL $ $ The accompanying notes to financial statements are an integral part hereof. 3 Table of Contents U.S. NEUROSURGICAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, Revenue: Patient revenue $ $ Expenses: Patient expenses Selling, general and administrative Total Operating income Interest expense ) ) Interest income - Loss from continuing operations ) ) Discontinued operations Loss from operations of Kansas City Gamma Knife Center ) ) Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Net loss per common share from continuing operations - basic and diluted $
